COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 R. M. O.,                                       §                No. 08-14-00067-CV

                       Appellant,                §                  Appeal from the

 v.                                              §                 65th District Court

 TEXAS DEPARTMENT OF FAMILY                      §              of El Paso County, Texas
 AND PROTECTIVE SERVICES,
                                                 §               (TC# 2012DCM09306)
                        Appellee.
                                               §
                                             ORDER

       Pending before the Court is a motion filed by Appellant, R.M.O., to stay the appeal

pending the trial court’s ruling on R.M.O.’s motion for new trial. We have construed the motion

as requesting that the appeal be abated. The motion is GRANTED. It is therefore ORDERED

that the above-styled and numbered appeal be abated pending a ruling by the trial court on

R.M.O.’s motion for new trial. All appellate deadlines will be stayed while the appeal is abated

and until the appeal is reinstated. R.M.O. is directed to notify the Court if the trial court rules on

the motion for new trial or if the motion for new trial is overruled by operation of law.

       IT IS SO ORDERED this 11th day of March, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.